DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 7/1/21.  Claims 1, 4, and 16-17 were amended; claims 3 and 6-10 were previously withdrawn; claims 14-15 and 20 were cancelled.  Claims 1-13 and 16-19 are presently pending and claims 1-2, 4-5, 11-13, and 16-19 are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see page 7 of Remarks, filed 7/1/21, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
4.	Applicant’s arguments, see pages 7-9 of Remarks, filed 7/1/21, with respect to the rejections of claims 1-2, 4-5, and 11-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 1-2, 4-5, and 11-19 under 35 U.S.C. 103 have been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. 103 are made in view of US Pat. 8,322,169 to Kendall et al.
5.	Applicant’s arguments, see page 9 of Remarks, filed 7/1/21, with respect to the rejection of claim 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejection of claim 20 under 35 U.S.C. 102(a)(1) has been withdrawn. 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


11.	Claims 1-2, 4-5, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206337406 (hereafter “CN’406” – Machine Translation previously provided) in view of US Pat. 8,322,169 to Kendall et al. (hereafter “Kendall”).
Regarding claims 1-2,
CN’406 discloses a laundry treatment machine, comprising: 
a cabinet (1); 
a water inlet (at 3) coupled to the cabinet and configured to fluidly couple to an external water supply [Fig. 1-2; pg. 6, lines 13-22]; 
a washing drum (2) disposed within the cabinet; 
a steam generator (4) disposed within the cabinet, the steam generator fluidly coupled to the water inlet (via 5); 
a hand held steam accessory including a steam dispensing head (11) and a flexible hose (9) fluidly coupled to the steam generator, the hand held steam accessory configured to be manually operated to perform a steaming operation external to the cabinet [Fig. 1-2; pg. 7, lines 15-24]; and 
a controller (“control module”) coupled to the steam generator, the controller configured to selectively actuate the steam generator to generate steam for use in the steaming operation with the hand held steam accessory (via 9), or for use in a laundry treatment cycle in the washing drum (via 8) [Fig. 1-2; pg. 2-3, claims 1-2; pg. 7, lines 15-24].  

CN’406 does not explicitly teach an accessory storage compartment for use in storing at least a portion of the hand held steam accessory.  However it is old and well-known in the art to utilize such an accessory storage compartment in a major appliance for housing a hand held accessory.  For example, Kendall discloses a laundry treatment appliance comprising a cabinet (820) that includes an accessory storage compartment (836) that stores a hand held steam accessory for treating laundry, wherein the hand held steam accessory includes a flexible hose (834) and dispensing head (832) [see Fig. 11; col. 16, lines 60-67].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of CN’406 such that the cabinet further include an accessory storage compartment, as taught by Kendall, in 
Regarding claims 4-5,
CN’406 discloses a major appliance (laundry washing machine), comprising: 
a cabinet (1); 
a steam generator (4) disposed within the cabinet, the steam generator configured to fluidly couple to a water supply (via 3) [Fig. 1-2; pg. 6, lines 13-22]; 
a controller (“control module”) coupled to the steam generator, the controller configured to selectively actuate the steam generator to generate steam [Fig. 1-2; pg. 2-3, claims 1-2; pg. 7, lines 15-24]; and 
a hand held steam accessory (including a steam dispensing head 11 coupled to a flexible hose 9) fluidly coupled to the steam generator and configured to be manually operated to perform a steaming operation external to the cabinet [Fig. 2; pg. 7, lines 15-24].  
CN’406 discloses a washing drum (2) disposed within the cabinet (1), but does not explicitly teach a major appliance component (e.g. a drive system) configured to perform a primary operational cycle (e.g. a wash cycle) of the major appliance.  CN’406 does describe an exemplary background steam washing machine (disclosed in CN 201507849894) that includes “a drum rotatably arranged in the outer tub” [pg. 4, lines 21-22].  However it is old and well-known common knowledge in the art for such a washing drum disposed in a wash tub to be rotated by a drive system during operation of a laundry washing cycle.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a drive system (i.e. major appliance 
CN’406 does not explicitly teach an accessory storage compartment for use in storing at least a portion of the hand held steam accessory.  However it is old and well-known in the art to utilize such an accessory storage compartment in a major appliance for housing a hand held accessory.  For example, Kendall discloses a laundry treatment appliance comprising a cabinet (820) that includes an accessory storage compartment (836) that stores a hand held steam accessory for treating laundry, wherein the hand held steam accessory includes a flexible hose (834) and dispensing head (832) [see Fig. 11; col. 16, lines 60-67].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of CN’406 such that the cabinet further include an accessory storage compartment, as taught by Kendall, in order to predictably house the hand held steam accessory therein when not in use [Kendall: col. 16, lines 60-67].
Regarding claim 11,
CN’406 in view of Kendall discloses the major appliance of claim 4, wherein CN’406 teaches that the steam generator includes first and second outputs, the first output fluidly coupled to the hand held steam accessory (via outlet pipe 9), and the second output configured to output steam for use in the primary operational cycle of the 
Regarding claim 12,
CN’406 in view of Kendall discloses the major appliance of claim 11, wherein CN’406 teaches that the major appliance is a laundry treatment appliance, wherein the controller is configured to selectively actuate the steam generator to steam laundry disposed within the cabinet, and wherein the steaming operation is an external laundry treatment operation [Fig. 1-2; pg. 2-3, claims 1-2; pg. 7, lines 15-24]. 
Regarding claim 13,
CN’406 in view of Kendall discloses the major appliance of claim 4, wherein it is noted that the recitation “wherein the steaming operation is a surface cleaning operation for cleaning a surface of the major appliance” is a statement of intended use which does not patentably distinguish over the cited prior art since CN’406 meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired [See MPEP 2114].
Regarding claim 17,
CN’406 in view of Kendall discloses the major appliance of claim 4, but does not teach that the flexible hose is fluidly coupled to the steam generator through a releasable fitting.  However it is old and well-known common knowledge in the art for such a flexible hose to be detachably coupled by a variety of different releasable fittings (e.g. screw threads, snap-fitting, etc.).  Therefore it would have been obvious to one 
Regarding claim 18,
CN’406 in view of Kendall discloses the major appliance of claim 4, wherein CN’406 teaches that “the control module is set, and the external and built-in steam can be selected”, but does not explicitly teach a control panel including first and second subsets of user controls as defined by claim 18.  Although not explicitly taught, it is old and well-known common knowledge in the art for such a laundry washing machine to include a control panel having a first subset of user selectable control inputs (e.g. cycle type, fabric type, load size, strength, duration, etc.) configured to control a primary operational cycle (i.e. a wash cycle).  Additionally it is old and well-known in the art for a control panel to have a second subset of user selectable control inputs (e.g. steam generator on/off, built-in and/or external steam supply, duration, etc.) configured to control actuation of the steam generator to supply steam to the hand held steam accessory.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a control panel having first and second subsets of user controls operating the control module, as is old and well-known in the art, in order to allow for selective control of the primary operation cycle (i.e. wash cycle) and supply of 
Regarding claim 19,
CN’406 in view of Kendall discloses the major appliance of claim 4, wherein CN’406 further teaches a water inlet configured to couple to a residential water supply and a valve (3) coupled intermediate the water inlet and the steam generator to control water flow to the steam generator [Fig. 1-2; pg. 6, lines 13-22; pg. 7, lines 15-24]. 

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CN 206337406 (hereafter “CN’406” – Machine Translation previously provided) in view of US Pat. 8,322,169 to Kendall et al. (hereafter “Kendall”) as applied to claim 4 above, and further in view of US Pub. 2016/0102425 to Scheckelhoff (hereafter “Scheckelhoff”).
Regarding claim 16, 
CN’406 in view of Kendall discloses the major appliance of claim 4, wherein Kendall teaches that the accessory storage compartment (836) stores the hand held steam accessory (including a steam dispensing head 832 coupled to a flexible hose 834) [see Fig. 11; col. 16, lines 60-67], but does not explicitly teach that the flexible hose (834) is retractable into the accessory storage compartment.  However it is old and well-known in the art to utilize a retraction member to bias such a flexible hose of a hand held accessory to a retracted position.  For example, Scheckelhoff discloses a washing machine appliance having a hand held accessory (100) comprising a flexible hose (104) and a dispensing head (108), wherein the flexible hose is biased to a retracted position by a retraction member (not labelled) [Fig. 3; ¶0040].  Therefore it 
Conclusion
13.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711